Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/169,063 by MIYAMOTO et al. for “MANAGEMENT DEVICE, COMMUNICATION TERMINAL, AND METHOD FOR COMMUNICATION TERMINAL”, filed on 06/25/2021. 
Claims 1-20 are now pending. The independent claims are 1 and 12.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 12-13 and 15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Carter (US20070218938A1), hereinafter CARTER.

Regarding claim 1, CARTER teaches A communication terminal for transmitting device data output by a communication device via a wireless communication circuit, the communication terminal comprising: at least one memory configured to store instructions; and at least one processor (CARTER, Fig. 3, paragraph 24 teach a sleep mode system 200 comprising a transceiver 312 and antenna 313 (i.e. wireless communication circuit), memory 302 and processor 309.)
configured to execute the instructions to, receive the device data output by the communication device; (CARTER, Fig. 4, step 404, paragraph 30, teach receiving a frame from a communication device, e.g. host processor 304.)
store the received device data into the at least one memory; (CARTER, Fig. 4, step 406, paragraph 30, teach storing the frame into the at least one memory.)
and transmit, to the wireless communication circuit, the stored device data after the device data is stored in the at least one memory until a prescribed amount, (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach transmitting the stored frames after the number of stored frames consumes a predefined storage capacity (i.e. until a prescribed amount).)
which is set in association with at least either the communication device outputting the device data or an attribute of the device data, has been reached. (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach the number of stored frames consuming a predefined storage capacity, which corresponds to an attribute of the device data.)

Regarding claim 2, CARTER teaches the communication terminal according to claim 1, wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until a total amount of device data of a plurality of packets stored in the at least one memory or the total number of packets including the device data stored in the at least one memory reaches the prescribed amount. (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach the number of stored frames consuming a predefined storage capacity (i.e. the total number of packets including the device data stored in the at least one memory reaches the prescribed amount).)

Regarding claim 4, CARTER teaches the communication terminal according to claim 1, wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, which is set on the basis of an attribute of the device data, has been reached. (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach the number of stored frames consuming a predefined storage capacity, which corresponds to an attribute of the device data.)

Regarding claim 5, CARTER teaches the communication terminal according to claim 1, wherein the at least one processor is configured to determine the prescribed amount on the basis of details of the received device data. (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach the number of stored frames consuming a predefined storage capacity, which corresponds to details of the device data.)

Regarding claim 12, CARTER teaches A communication method for transmitting device data output by a communication device via a wireless communication circuit, the communication method comprising: (CARTER, Fig. 3, paragraph 24 teach a sleep mode system 200 comprising a transceiver 312 and antenna 313 (i.e. wireless communication circuit), memory 302 and processor 309.) 
receiving the device data output by the communication device; (CARTER, Fig. 4, step 404, paragraph 30, teach receiving a frame from a communication device, e.g. host processor 304.)
storing the received device data into a memory; (CARTER, Fig. 4, step 406, paragraph 30, teach storing the frame into the at least one memory.)
and transmitting, to the wireless communication circuit, the stored device data after the device data is stored in the memory until a prescribed amount, (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach transmitting the stored frames after the number of stored frames consumes a predefined storage capacity (i.e. until a prescribed amount).) which is set in association with at least either the communication device outputting the device data or an attribute of the device data, has been reached. (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach the number of stored frames consuming a predefined storage capacity, which corresponds to an attribute of the device data.)

Regarding claim 13, CARTER teaches the communication method according to claim 12, wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until a total amount of device data of a plurality of packets stored in the at least one memory or the total number of packets including the device data stored in the at least one memory reaches the prescribed amount. (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach the number of stored frames consuming a predefined storage capacity (i.e. the total number of packets including the device data stored in the at least one memory reaches the prescribed amount).)

Regarding claim 15, CARTER teaches the communication method according to claim 12, wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, which is set on the basis of an attribute of the device data, has been reached. (CARTER, Fig. 4, steps 408, 410, 412, paragraph 30, teach the number of stored frames consuming a predefined storage capacity, which corresponds to an attribute of the device data.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, 10-11, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US20070218938A1), hereinafter CARTER., in view of MERA et al. (US20120185560A1), hereinafter MERA.

Regarding claim 3, although CARTER  teaches all the limitations with respect to claim 1 above, CARTER does not describe wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, which is set on the basis of a frequency at which the communication device outputs the device data, has been reached.
MERA in the same field of endeavor teaches wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, which is set on the basis of a frequency at which the communication device outputs the device data, has been reached. (MERA, Fig. 4, step 403, paragraph 67, teach determining whether the receiving band is smooth (i..e. frequency at which a communication device outputs the device data).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to set, on the basis of a frequency at which the communication device outputs the device data.  The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 6, although CARTER  teaches all the limitations with respect to claim 1 above, CARTER does not describe wherein the at least one processor is configured to receive a plurality of pieces of device data from a plurality of communication devices, and transmit the plurality of pieces of device data before the device data is stored until the prescribed amount has been reached if device data having high-priority is included in the plurality of pieces of device data received within a prescribed period.
MERA in the same field of endeavor teaches wherein the at least one processor is configured to receive a plurality of pieces of device data from a plurality of communication devices, (MERA, Fig.4, paragraphs 55, 66-67, steps 401-402, 404, teach receiving and determining time range according to reception requests from the plurality of points, wherein the data is collected from various sensors (i.e. types of output).) and transmit the plurality of pieces of device data before the device data is stored until the prescribed amount has been reached if device data having high-priority is included in the plurality of pieces of device data received within a prescribed period. (MERA, Fig. 1, paragraph 51, teach the transmission scheduler 102 scheduling based on restricting conditions of communication characteristics 112 (i.e. prioritization).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the plurality of pieces of device data before the device data is stored until the prescribed amount has been reached if device data having high-priority is included in the plurality of pieces of device data received within a prescribed period.  The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 7, although CARTER  teaches all the limitations with respect to claim 1 above, CARTER does not describe wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, which is determined for each of a plurality of applications executable by the communication device, has been reached.
MERA in the same field of endeavor teaches wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, which is determined for each of a plurality of applications executable by the communication device, has been reached. (MERA, Fig. 1, paragraph 51, teach the transmission scheduler 102 scheduling based on restricting conditions of communication characteristics 112 (i.e. prioritization based on applications).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, which is determined for each of a plurality of applications executable by the communication device, has been reached. The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 10, although CARTER  teaches all the limitations with respect to claim 1 above, CARTER does not describe wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a transmission destination of the device data, has been reached.
MERA in the same field of endeavor teaches wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a transmission destination of the device data, has been reached. (MERA, Fig. 3, paragraph 62, teach a base identifier 304 and receiving time limit 303.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a transmission destination of the device data, has been reached. The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 11, although CARTER  teaches all the limitations with respect to claim 1 above, CARTER does not describe wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a time period during which the device data has been received, has been reached.
MERA in the same field of endeavor teaches wherein the at least one processor is configured to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a time period during which the device data has been received, has been reached. (MERA, Fig. 4, step 401, paragraph 66, teach acquiring the receiving cycle and time limit according to the number of response reception requests. Furthermore, paragraph 70, teach acquiring the receiving cycle and time limit according to the responses from points belonging to the same base station.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a time period during which the device data has been received, has been reached. The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 14, although CARTER  teaches all the limitations with respect to claim 12 above, CARTER does not describe wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, which is set on the basis of a frequency at which the communication device outputs the device data, has been reached.
MERA in the same field of endeavor teaches wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, which is set on the basis of a frequency at which the communication device outputs the device data, has been reached. (MERA, Fig. 4, step 403, paragraph 67, teach determining whether the receiving band is smooth (i..e. frequency at which a communication device outputs the device data).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to set, on the basis of a frequency at which the communication device outputs the device data.  The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 16, although CARTER  teaches all the limitations with respect to claim 12 above, CARTER does not describe wherein in the receiving, a plurality of pieces of device data is received from a plurality of communication devices, and in the transmitting, the plurality of pieces of device data is transmitted before the device data is stored until the prescribed amount has been reached if device data having high-priority is included in the plurality of pieces of device data received within a prescribed period.
MERA in the same field of endeavor teaches wherein in the receiving, a plurality of pieces of device data is received from a plurality of communication devices, (MERA, Fig.4, paragraphs 55, 66-67, steps 401-402, 404, teach receiving and determining time range according to reception requests from the plurality of points, wherein the data is collected from various sensors (i.e. types of output).) and in the transmitting, the plurality of pieces of device data is transmitted before the device data is stored until the prescribed amount has been reached if device data having high-priority is included in the plurality of pieces of device data received within a prescribed period. (MERA, Fig. 1, paragraph 51, teach the transmission scheduler 102 scheduling based on restricting conditions of communication characteristics 112 (i.e. prioritization).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the plurality of pieces of device data before the device data is stored until the prescribed amount has been reached if device data having high-priority is included in the plurality of pieces of device data received within a prescribed period.  The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 17, although CARTER  teaches all the limitations with respect to claim 12 above, CARTER does not describe wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, which is determined for each of a plurality of applications executable by the communication device, has been reached.
MERA in the same field of endeavor teaches wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, which is determined for each of a plurality of applications executable by the communication device, has been reached. (MERA, Fig. 1, paragraph 51, teach the transmission scheduler 102 scheduling based on restricting conditions of communication characteristics 112 (i.e. prioritization based on applications).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, which is determined for each of a plurality of applications executable by the communication device, has been reached. The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 19, although CARTER  teaches all the limitations with respect to claim 12 above, CARTER does not describe wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, corresponding to a transmission destination of the device data, has been reached.
MERA in the same field of endeavor teaches wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, corresponding to a transmission destination of the device data, has been reached. (MERA, Fig. 3, paragraph 62, teach a base identifier 304 and receiving time limit 303.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a transmission destination of the device data, has been reached. The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Regarding claim 20, although CARTER  teaches all the limitations with respect to claim 12 above, CARTER does not describe wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, corresponding to a time period during which the device data has been received, has been reached.
MERA in the same field of endeavor teaches wherein in the transmitting, the stored device data is transmitted after the device data is stored in the at least one memory until the prescribed amount, corresponding to a time period during which the device data has been received, has been reached. (MERA, Fig. 3, paragraph 62, teach a base identifier 304 and receiving time limit 303.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MERA with the teachings of CARTER to transmit the stored device data after the device data is stored in the at least one memory until the prescribed amount, corresponding to a transmission destination of the device data, has been reached. The motivation would be to collect data based on request information about data collection and restrictions on a network environment (MERA, paragraph 02).

Allowable Subject Matter
Claims 8-9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412